—Order unanimously affirmed without costs. Memorandum: Family Court properly dismissed the petition of respondent seeking to vacate an order finding him guilty of abusing his stepdaughter {see, Family Ct Act § 1012 [e] [iii]). In support of the petition, respondent contended that the court lacked jurisdiction to issue the order on the ground that, as the child’s stepfather, he was not a proper respondent. That contention does not provide a basis for vacatur of the order (see, Family Ct Act § 1061; cf., Matter of Chendo O., 193 AD2d 1083, 1084); respondent’s remedy was to have taken a timely appeal from that order (see, Family Ct Act § 1112 [a]; § 1113). In any event, respondent’s contention lacks merit (see, Family Ct Act § 1012 [a]). We have reviewed respondent’s remaining contentions and conclude that they are without merit. (Appeal from Order of Oneida County Family Court, Cook, J. — Dismiss Pleading.) Present — Lawton, J. P., Hayes, Wisner, Hurlbutt and Balio, JJ.